Name: Council Regulation (EC) No 1413/97 of 22 July 1997 fixing the monthly increases in the intervention price for paddy rice for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product
 Date Published: nan

 24. 7. 97 PEN Official Journal of the European Communities No L 196/3 COUNCIL REGULATION (EC) No 1413/97 of 22 July 1997 fixing the monthly increases in the intervention price for paddy rice for the 1997/98 marketing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the amounts of the monthly increases are fixed, account should be taken on the one hand of the storage costs and the financing charges for storing rice in the Community and on the other hand of the need to ensure that the disposal of stocks of rice is in line with market requirements, HAS ADOPTED THIS REGULATION: Article 1 For the 1997/ 1998 marketing year, the monthly increases provided for in Article 3 (2) of Regulation (EC) No 3072/95 shall be ECU 2 per tonne for the interven ­ tion price . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Council The President F. BODEN (') OJ No L 329, 30 . 12 . 1995, p. 18 . (2) OJ No C 101 , 27. 3 . 1997, p. 3 . 0 OJ No C 200, 30 . 6 . 1997. (4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal).